


Exhibit 10.4

 

FOURTH AMENDMENT TO SUPPLY AGREEMENT

 

This Fourth Amendment to the Supply Agreement (the “Fourth Amendment”) is
entered into the 11th day of December, 2009, by and between Rite Aid Corporation
(“Rite Aid”) and McKesson Corporation (“McKesson”).

 

INTRODUCTION

 

Pursuant to the terms of the Supply Agreement dated December 22, 2003 (the “Rite
Aid Agreement”) as amended by the First Amendment to the Supply Agreement dated
December 8, 2007 (the “First Amendment”), the Second Amendment to the Supply
Agreement dated November 7, 2008 (the “Second Amendment”) and the Third
Amendment to the Supply Agreement dated February 1, 2009 (the “Third Amendment”)
(collectively referred to herein as the “Agreement”), McKesson and Rite Aid
entered into an agreement to establish a program for McKesson’s supply of
pharmaceutical and OTC products to Rite Aid.

 

AGREEMENT

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, McKesson and Rite Aid agree as follows:

 

1.     Sections 1.1 and 1.2 of the Agreement are hereby deleted in their
entirety and replaced with the following:

 

1.1.     Initial Term. The initial term of this Agreement (the “Initial Term”)
shall commence on December 1, 2003 (the “Effective Date”) and end on October 31,
2009, notwithstanding anything to the contrary in Section 2 of the First
Amendment.

 

1.2.     Renewal Term. At the conclusion of the Initial Term this Agreement
shall renew for an additional three year and five month term (the “Renewal
Term”) commencing on November 1, 2009 and ending on April 1, 2013, unless
earlier terminated in accordance with Section 13.

 

2.     Effective as of November 1, 2009, Section 2.1(c) of the Agreement is
hereby amended with the addition of a new subsection x:

 

x.             In the event of the initial introduction of a generic version of
a previously patent protected Branded Rx Product, Rite Aid may request in
writing from McKesson an exemption from the “only for the purpose of dispensing
by Rite Aid” provision found in Section 2.1(a) for that Branded Rx Product so
that Rite Aid may seek to eliminate its inventory position of said Product. 
McKesson shall not unreasonably withhold permission for any such exemption
request, but shall be entitled to withhold permission if proper written
documentation for such a denial is provided to Rite Aid within twenty (20) days
from the date of Rite Aid’s original request.  Such denials may occur, but are
not limited to the following situations: quantities in excess of thirty (30)
days of normal Rite Aid purchase activity or the product in question not yet
being generic.  In the event that Rite Aid has Branded Rx Product in quantities
in excess of thirty (30) days of normal Rite Aid purchase activity, McKesson and
Rite Aid agree to work cooperatively in an effort to eliminate Rite Aid’s
inventory of said Product.

 

3.     Effective as of December 1, 2009, Section 3.4 of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

DSD Returns Adjustment: As an incentive for Rite Aid to continue to maintain its
chain-wide average DSD return volume at or below [**Redacted**] of total DSD
purchases (“DSD Acceptable Returns

 

--------------------------------------------------------------------------------


 

Volume Percentage”), Rite Aid’s DSD Cost of Goods shall only be subject to an
adjustment, as determined pursuant to the matrix below, based on Rite Aid’s
performance for each quarter effective for the following quarter in the event
that Rite Aid does not achieve the DSD Acceptable Returns Volume Percentage. Any
applicable adjustment will take place [***Redacted***] after [**Redacted**], and
continue for [***Redacted***].

 

% of Chain-Wide Average Saleable Returns

 

Adjustments to Cost of Goods

 

& Allowances to DSD Purchases

 

Markup on All DSD Purchases

 

[**Redacted**]

 

[**Redacted**]

 

[**Redacted**]

 

[**Redacted**]

 

 

4.     Effective as of December 1, 2009, Section 3.7 of the Agreement is hereby
deleted in its entirety.

 

5.     Effective as of November 1, 2009, Section 3.8 of the Agreement is hereby
deleted in its entirety.

 

6.     Effective as of December 1, 2009, Section 3.9(a) of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

(a)      Buy Profit Rebate.  McKesson will issue to Rite Aid a rebate, in the
form of a credit, in an amount equal to [**Redacted**] of the Cost of Goods for
Warehouse purchases of Branded Rx Products and OTC Products (net of Warehouse
returns as provided in Section 8.1 and excluding Warehouse Repackaged
Merchandise) (the “Buy Profit Rebate”). The Buy Profit Rebate shall be paid
[**Redacted**] for purchases made [**Redacted**].  An illustration of the Buy
Profit Rebate calculation is set forth below:

 

Total
[**Redacted**]
Warehouse
Purchases of
Branded Rx
Products and OTC
Products

 

(-)
Warehouse
Returns (Includes
returns to vendors)

 

(-)
Warehouse
Repackaged
purchases

 

(X)
Buy Profit Rebate
of
[**Redacted**]

 

(=)
Buy Profit Rebate

 

[**Redacted**]

 

[**Redacted**]

 

[**Redacted**]

 

[**Redacted**]

 

[**Redacted**]

 

 

7.     Effective as of December 1, 2009, Section 3.9(b) of the Agreement is
hereby deleted in its entirety.  McKesson and Rite Aid agree that Rite Aid will
receive the Rite Aid Market Basket Rebate earned but unpaid through November 30,
2009 no later than January 31, 2010.

 

8.     Section 4.7 of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

4.7      Matters Regarding Affiliates

 

(a)      Rite Aid may from time to time assign its right to place Orders under
this Agreement to one or more of its Control Affiliates (each an “Assignment
Affiliate”). In such event, the Assignment Affiliate receiving such assignment
shall be legally obligated to pay McKesson for any Orders placed by such
Assignment Affiliate under this Agreement from time to time (whether such Orders
are placed on its own behalf or on behalf of one or more Control Affiliates or
whether the Products are delivered to one or more Control Affiliates).
Notwithstanding the foregoing, no assignment under this Section 4.7(a) shall be
valid, and no Control Affiliate may become an

 

--------------------------------------------------------------------------------


 

Assignment Affiliate hereunder, until Rite Aid has presented evidence in form
and substance reasonably satisfactory to McKesson that such Assignment Affiliate
has received notice of the terms and conditions of this Agreement and has
accepted and agreed to be legally bound by such terms (such as by executing an
appropriate Joinder Agreement referred to in section 4.7(c) hereof, a copy of
which is attached hereto). Without limiting the generality of the foregoing, any
Assignment Affiliate placing Orders hereunder shall be deemed to have consented
and agreed to the terms and conditions of this Agreement pursuant to section
1584 of the California Civil Code and shall be legally obligated to comply with
all of the terms and conditions of this Agreement.

 

(b)      McKesson hereby reserves all of its rights and remedies under
applicable law against Rite Aid and its Affiliates; provided, however, in the
event of any conflict between the California Commercial Code or such applicable
laws and the express terms or provisions of this Agreement, this Agreement shall
control. For the removal of doubt, McKesson shall have, and each Control
Affiliate (to the extent of Products received pursuant to an Order placed
hereunder by Rite Aid or an Assignment Affiliate, as the case may be) and every
Assignment Affiliate (to the extent of the Orders placed under this Agreement by
such Assignment Affiliate whether or not such Orders are placed on its own
behalf or on behalf of one or more Control Affiliates) hereby acknowledges that
McKesson has, and grants to McKesson, the rights and remedies provided to a
seller under the California Commercial Code, including but not limited to
Section 2-702 thereof, and under the Bankruptcy Code, including but not limited
to Sections 503(b)(9) and 546(c) thereof, however, in the event of any conflict
between the California Commercial Code or such applicable laws and the express
terms or provisions of this Agreement, this Agreement shall control.

 

(c)      Prior to Rite Aid or any Assignment Affiliate placing an Order for
Products on behalf of another Control Affiliate, the Assignment Affiliate and
such Control Affiliate shall have executed a Joinder Agreement (in form and
substance reasonably satisfactory to McKesson and Rite Aid, including in the
form attached hereto) by which it would become a party to this Agreement for
purposes of this Section 4.7 only and acknowledging: (i) that the receipt by
such Control Affiliate of any Products from McKesson constitutes an acceptance
of the terms and conditions of Section 4. 7(b) of this Agreement; (ii) that it
is the buyer of such Products as that term is defined in section 2-103 of the
California Commercial Code and (iii) that it is buying such Products from
McKesson in the ordinary course of its business.  Said Joinder Agreement shall
also provide that each Control Affiliate promises to pay McKesson for all Orders
pursuant to the applicable payment terms set forth of the Supply Agreement.

 

(d)      For purposes of this Section 4.7, the term “Control Affiliate” shall
mean any direct or indirect subsidiary of Rite Aid.  Rite Aid shall be deemed to
control a subsidiary if Rite Aid possesses, directly or indirectly, the power to
direct, or cause the direction of the management and policies of such
subsidiary, whether through ownership or voting securities, membership
interests, by contract or otherwise.

 

9.     Effective as of November 1, 2009, only the “Warehouse Order and Delivery
Schedule” contained in Section 5.1 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

Warehouse Order and Delivery Schedule

 

Rite Aid Warehouse

 

McK DC

 

Order Day

 

Delivery Day

 

Delivery Time

Perryman, MD

 

RDC

 

Monday

 

Wednesday

 

7:00 a.m.

Perryman, MD

 

RDC

 

Tuesday

 

Thursday

 

7:00 a.m.

Perryman, MD

 

RDC

 

Wednesday

 

Friday

 

7:00 a.m.

 

--------------------------------------------------------------------------------


 

Perryman, MD

 

RDC

 

Thursday

 

Monday

 

7:00 a.m.

Perryman, MD

 

RDC

 

Friday

 

Tuesday

 

7:00 a.m.

 

 

 

 

 

 

 

 

 

Woodland, CA

 

RDC

 

Tuesday

 

Friday

 

5:00 a.m.

Woodland, CA

 

RDC

 

Thursday

 

Monday

 

5:00 a.m.

Woodland, CA

 

RDC

 

Friday

 

Wednesday

 

5:00 a.m.

 

 

 

 

 

 

 

 

 

Tuscaloosa, AL

 

RDC

 

Tuesday

 

Wednesday

 

6:30 a.m.

Tuscaloosa, AL

 

RDC

 

Thursday

 

Friday

 

6:30 a.m.

Tuscaloosa, AL

 

RDC

 

Friday

 

Monday

 

6:30 a.m.

 

 

 

 

 

 

 

 

 

Liverpool, NY

 

RDC

 

Monday

 

Wednesday

 

5:00 a.m.

Liverpool, NY

 

RDC

 

Tuesday

 

Thursday

 

5:00 a.m.

Liverpool, NY

 

RDC

 

Wednesday

 

Friday

 

5:00 a.m.

Liverpool, NY

 

RDC

 

Thursday

 

Monday

 

5:00 a.m.

Liverpool, NY

 

RDC

 

Friday

 

Tuesday

 

5:00 a.m.

 

 

 

 

 

 

 

 

 

Dayville, CT

 

RDC

 

Tuesday

 

Friday

 

6:30 a.m.

Dayville, CT

 

RDC

 

Wednesday

 

Monday

 

6:30 a.m.

Dayville, CT

 

RDC

 

Thursday

 

Tuesday

 

6:30 a.m.

Dayville, CT

 

RDC

 

Friday

 

Wednesday

 

6:30 a.m.

 

10.   Section 7.9 of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

7.9   Payment for Purchases.  Rite Aid Corporation (including any entity or
entities that succeed to or acquire substantially all of its assets) shall be
responsible for payment for all purchases hereunder by Rite Aid and shall
unconditionally guarantee the prompt payment of all purchases by its Control
Affiliates, including its Assignment Affiliates, which guaranty shall in the
form attached hereto as Exhibit E.

 

11.   In Section 8.2(3) of the Agreement the Credit Issued matrix for Saleable
Products is hereby amended with the following change:

 

Saleable*

[**Redacted**]

[**Redacted**]

 

[**Redacted**]

[**Redacted**]

 

12.   Section 8.4 of the Agreement is hereby deleted in its entirety.

 

--------------------------------------------------------------------------------


 

13.   Effective as of November 1, 2009, Section 11.1 of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

11.1  In consideration of the various purchase commitments set forth in this
Agreement, McKesson will provide throughout the Renewal Term of the Agreement a
[**Redacted**] rebate to Rite Aid on total purchases of Merchandise (net of
returns) by Rite Aid (such rebate shall be referred to herein as a
“[**Redacted**] Purchase Volume Rebate”).  Each [**Redacted**] Purchase Volume
Rebate shall be paid to Rite Aid [**Redacted**].

 

In order to continue to obtain the [**Redacted**] Purchase Volume Rebate set
forth above, Rite Aid must meet its obligations set forth in this Agreement
[**Redacted**] throughout the Renewal Term.  In the event of termination of this
Agreement by either party for any reason whatsoever during the Renewal Term
hereof, McKesson’s obligation to pay the then current unearned and pro-rated
[**Redacted**] Purchase Volume Rebate or any future [**Redacted**] Purchase
Volume Rebates (including any previously suspended [**Redacted**] Purchase
Volume Rebate(s)) shall immediately cease.  In the event of either  (i) an
unsatisfactory payment performance by Rite Aid for which Rite Aid has received
an Unsatisfactory Payment Notice as specified in Section 7.12; or  (ii) any
default by Rite Aid under Section 13.A of this Agreement, the then current
[**Redacted**] Purchase Volume Rebate and all subsequent [**Redacted**] Purchase
Volume Rebates shall be suspended until [**Redacted**] such unsatisfactory
payment performance or default is cured.  Notwithstanding anything in the
foregoing to the contrary, if any [**Redacted**] Purchase Volume
Rebate(s) payment is suspended pursuant to this Section 11.1 during the Renewal
Term of this Agreement for [**Redacted**], McKesson shall have no further
obligation to pay the suspended [**Redacted**] Purchase Volume Rebate(s) to Rite
Aid.  For illustration purposes only, the following examples reflect McKesson’s
payment obligations under this Section 11.1 in the event of an unsatisfactory
payment performance or default during the Renewal Term of this Agreement and
assume that no termination has occurred during any of the time periods specified
therein.

 

Example 1:

 

Assume an unsatisfactory payment performance occurs on [**Redacted**] and Rite
Aid thereafter cures the nonpayment on [**Redacted**].

 

In this example, McKesson would suspend the Purchase Volume Rebate for
[**Redacted**] and [**Redacted**].  The [**Redacted**] Purchase Volume Rebate
would then resume beginning [**Redacted**].  The suspended [**Redacted**]
Purchase Volume Rebate for [**Redacted**] and [**Redacted**] will be paid on
[**Redacted**].  The [**Redacted**] Purchase Volume Rebate for [**Redacted**]
would be paid on [**Redacted**].

 

Example 2:

 

Assume an unsatisfactory payment performance occurs on [**Redacted**] and Rite
Aid thereafter cures the nonpayment on [**Redacted**].

 

In this example, McKesson would suspend the [**Redacted**] Purchase Volume
Rebate for [**Redacted**] through [**Redacted**].  The [**Redacted**] Purchase
Volume Rebate would then resume beginning [**Redacted**].  McKesson will have no
obligation to pay Rite Aid the suspended [**Redacted**] Purchase Volume Rebate
for [**Redacted**] through [**Redacted**].  The [**Redacted**] Purchase Volume
Rebate for [**Redacted**] would be paid on [**Redacted**].

 

The [**Redacted**] Purchase Volume Rebate obtained by Rite Aid hereunder is a
“discount or other reduction in price” to Rite Aid under
Section 1128B(b)(3)(A) of the Social Security Act.  Accordingly,

 

--------------------------------------------------------------------------------


 

to the extent requested to do so or required by law, Rite Aid shall accurately
disclose the [**Redacted**] Purchase Volume Rebate (including an amount
reflecting the time value of money, if required) and any other discount or
reduction in price it receives, under any state or federal program which
provides cost or charge based reimbursement for the Products covered by this
Agreement.

 

14.   Effective as of November 1, 2009, Section 12.4(a).i of the Agreement is
hereby deleted in its entirety.

 

15.   Effective as of November 1, 2009, Section 12.4(a)v of the Agreement is
hereby deleted in its entirety.

 

16.   Sections 13.A and B of the Agreement are hereby deleted in their entirety
and replaced with the following:

 

13.     TERMINATION

 

A.      Each of the following shall constitute a default hereunder:

 

1.     If Rite Aid has received three (3) Unsatisfactory Payment Notices (as
defined above in Section 7.12) relating to separate and distinct payment
obligations to McKesson within any consecutive thirty (30) day period during the
Term of this Agreement, regardless of whether or not such unsatisfactory payment
performances have been cured.

 

2.     Either party materially breaches this Agreement (except as set forth in
clause 13.A.1) and such breach continues for thirty (30) days after written
notice of such breach is given by the non-breaching party.

 

3.     If (a) a party shall file any petition under any bankruptcy,
reorganization, insolvency or moratorium laws, or any other law or laws for the
relief of or in relation to the relief of debtors; (b) there shall be filed
against a party any involuntary petition under any bankruptcy statute or a
receiver or trustee shall be appointed to take possession of all or substantial
part of the assets of the party which has not been dismissed or terminated
within sixty (60) days of the date of such filing or appointment; (c) a party
shall make a general assignment for the benefit of creditors or shall become
unable or admit in writing its inability to meet its obligations as they mature;
(d) a party shall institute any proceedings for liquidation or the winding up of
its business other than for purposes of reorganization, consolidation or merger;
or (e) a party shall become insolvent within the meaning of 11 U.S.C. § 101(32).

 

B.       Upon the occurrence of a default (i) under Section 13.A.1, this
Agreement shall terminate immediately upon receipt by Rite Aid of written notice
of termination from McKesson, (ii) under Section 13.A.2, the non-defaulting
party may terminate this Agreement on five (5) days’ written notice, and
(iii) under Section 13.A.3., this Agreement shall terminate immediately without
further action by the non-defaulting party.  The right of termination provided
to Rite Aid in Exhibit D shall not be subject to the notice and cure provisions
of this Section 13, however, such termination may be on no less than five
(5) days’ prior written notice to McKesson.  Notwithstanding anything to the
contrary contained in this Agreement, in no event shall any payment be due for
any unearned weekly, monthly, quarterly or other rebate for which the applicable
earning period has not been completed on the date of termination.  For any
weekly, monthly, quarterly, or other rebate that has been earned in which the
applicable earning period has not been completed on the date of termination, the
earned, pro-rated portion of the rebate(s) will be paid by McKesson when due;
provided however, notwithstanding anything contained in the foregoing, McKesson
shall have no obligation to pay any such prorated rebate(s) that is or has been
suspended pursuant to Section 11.1 of this Agreement as of the date of
termination of this Agreement.

 

17.   Section 14 of the Agreement is hereby deleted in its entirety and replaced
with the following:

 

--------------------------------------------------------------------------------


 

14.     PROPRIETARY AND CONFIDENTIAL INFORMATION

 

A.      This Agreement and the terms and conditions hereof, together with the
following information of Rite Aid and McKesson shall constitute “Confidential
Information” under this Agreement and shall be confidential and proprietary to
the party creating or generating such information: (i) all information disclosed
by Rite Aid or McKesson (as applicable, the “Holder”), including, but not
limited to, any and all accounts, records, books, files, and lists regarding any
transaction provided for or contemplated hereunder, (ii) all non-public
financial information provided by the Holder pursuant to Section 7.11 above; and
(iii) any operating manuals, symbols, trademarks, trade names, service marks,
trade secrets, Rite Aid lists, procedures, formulas, and any other patented,
copyrighted, or legally protected materials which are confidential and/or
proprietary to the Holder.

 

B.       The parties expressly agree to (i) maintain the confidentiality of the
Confidential Information and to disclose the Confidential Information only to
those employees, agents, directors, officers, counsel, consultants, affiliates
or advisors of each of the parties (each, a “Representative”) who have a
reasonable need to know such information and who are bound by obligations of
confidentiality comparable to those provided in this Section 14 and (ii) subject
to the preceding clause, not disclose the terms of this Agreement during the
term hereof and for an additional period of twenty-four months following the
effective date of expiration or other termination of this Agreement.  In the
event that any such Confidential Information is used by the party other than the
Holder (the “Recipient”) or the Recipient’s Representatives during the course of
this Agreement it shall retain its confidential and proprietary nature.

 

C.       Notwithstanding anything herein to the contrary, nothing in this
subsection shall require either party or its Representatives to maintain in
confidence any Confidential Information (i) the disclosure of which is consented
to in writing by the Holder in the Holder’s sole and absolute discretion,
(ii) which is in the public domain, (iii) which enters the public domain through
no fault of such party, (iv) which was in possession of the party prior to being
furnished to it by the other without a corresponding duty of confidentiality
(v) which was supplied to the party by a third party or parties lawfully in
possession thereof, or (vi) subject to Section 14.D., below, which the Recipient
is required to divulge pursuant to process of any judicial or governmental body
of competent jurisdiction.. Nothing herein shall prohibit either party from
making statements (such as, by way of example, statements in financial reports,
guidance and other disclosures, both public and selective) regarding the general
terms of this Agreement.  In the event that either party is required to file
this Agreement as an exhibit to one of its periodic reports under the Securities
Exchange Act of 1934, as amended, it shall work with the Recipient to redact any
information the Holder deems to be Confidential Information.

 

D.       If the Recipient or any of its Representatives becomes legally
obligated (by oral questions, interrogations, requests for information or
documents, subpoena, investigative demand or similar process) to disclose any of
the Confidential Information, the Recipient shall use its reasonable best
efforts to provide the Holder with prompt written notice so that the Holder may
seek a protective order or other appropriate remedy and/or waive compliance with
the provisions of this Section 14. If such protective order or other remedy is
not obtained, or if the Holder waives compliance with the provisions of this
Section 14, the Recipient or its Representatives will furnish only that portion
of the Confidential Information which it is legally required to disclose and
will exercise its reasonable best efforts to obtain reliable assurance, to the
extent that such assurance can be obtained, that confidential treatment will be
accorded the Confidential Information.

 

18.   Section 18.19(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

(a)           Upon a reasonable request by Rite Aid during the Term of this
Agreement, McKesson agrees to promptly execute an assignment (to Rite Aid or its
designee) of [**Redacted**].

 

--------------------------------------------------------------------------------


 

19.   Section 18.19(d) of the Agreement is hereby amended to include the
following sentence:

 

The GSK exception to McKesson’s obligation to assign antitrust claims to Rite
Aid set forth herein shall be in effect only as long as McKesson’s contractual
non-assignment obligation to GSK exists.

 

20.   A new Section 18.20 shall be added to the Agreement as follows:

 

If the “U.S. Regular Gasoline Retail Prices (Cents per Gallon)”, as reported by
the Department of Energy in “This Week in Petroleum” (the “Index Price”), is
greater than or equal to [**Redacted**], McKesson has the right to charge a fuel
surcharge of [**Redacted**] per delivery to each Rite Aid Store.  This fuel
surcharge will be assessed for each delivery stop made by a vehicle, even if
such stops are within the same pharmacy or occurs in the same pharmacy but at
multiple times on the same day or otherwise.  Should the “U.S. Regular Gasoline
Retail Price (Cents per Gallon)” fall below any aforementioned threshold for a
period of at least two weeks and the fuel surcharges charged to McKesson are
reduced, the assessed fuel surcharges will be eliminated.  In the event that
McKesson imposes a fuel surcharge or removes the same pursuant to this Section,
such action will be effective upon [**Redacted**] written notice to Rite Aid.

 

21.   Rite Aid agrees to work towards the implementation of an electronic
Controlled Substance Ordering System (CSOS) solution within [**Redacted**] of
the date of execution of this Fourth Amendment by both parties.  Orders placed
via CSOS will receive next business day delivery if the order is placed prior to
the order cut-off time.  Orders placed by 222 form may be subject to greater
than next business day fulfillment due to 222 form delivery time to the
servicing McKesson distribution center.

 

22.   Exhibit C of Agreement is hereby deleted in its entirety and replaced with
a new Statement of Work detailing the Third Party Return (RTV) process as
attached.

 

23.   This Fourth Amendment shall only become enforceable on the date when both
Rite Aid and McKesson have executed said Fourth Amendment.

 

24.   Except as amended above, the Agreement remains unchanged and in full force
and effect.  Capitalized terms used in this Fourth Amendment and not otherwise
defined herein shall have the meaning given to them in the Agreement.

 

25.   This Fourth Amendment may be executed in counterparts, each of which shall
constitute an original.

 

26.   This Fourth Amendment, together with the Rite Aid Agreement, the First
Amendment, the Second Amendment and the Third Amendment, embodies the entire
agreement between the parties with regard to the subject matter hereof and
supersedes all prior agreements understanding and representations with the
exception of any promissory note, security agreement or other credit or
financial related document(s) executed by or between Rite Aid and McKesson.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have caused this Fourth Amendment to be duly
executed as of the date and year written below and the persons signing warrant
that they are duly authorized to sign for and on behalf of the respective
parties.  This Fourth Amendment shall be deemed accepted by McKesson only upon
execution by a duly authorized representative of McKesson.

 

 

RITE AID CORPORATION

 

McKESSON CORPORATION

 

 

 

 

 

By:

/s/ Robert I. Thompson

 

By:

/s/ Paul C. Julian

 

 

 

 

 

Name: 

Robert I. Thompson

 

Name: 

Paul C. Julian

 

 

 

 

 

Title:

EVP, Pharmacy

 

Title:

Executive Vice President, Group President

 

 

 

 

 

Date:

12/08/2009

 

Date:

12/11/09

 

--------------------------------------------------------------------------------


 

Exhibit C

Rite Aid Return to Vendor Pass Through

Statement of Work

 

1.     McKesson agrees to act as an agent of Rite Aid facilitating the amount of
credits obtained from manufacturers for goods returned by Rite Aid through Rite
Aid Pharmacy Returns Processor, or the selected returns processor for Rite Aid.

 

2.     Rite Aid will provide McKesson access to information provided by Rite
Aid’s Pharmacy Returns Processor that includes manufacturer and store summary
and detail; summary and detailed debit memos; product disposition/shipment
tracking information; and other information required to collect from the
manufacturers.  Any changes in processors or processing operations should
involve McKesson since the back office reconciliation workload is directly
correlated to the accuracy and timeliness of the debit memos created and
shipped.

 

3.     McKesson will receive debit memos from Rite Aid’s Pharmacy Returns
Processor via electronic transmission.  Any changes to the existing format must
be approved by Rite Aid in writing and all programming fees and costs associated
with these changes are the sole responsibility of McKesson.

 

4.     McKesson will process those debit memos on behalf of Rite Aid and contact
the appropriate vendors for follow-up credit – except for those Exception
Vendors that are identified as “No Credit Vendors”, “Unvoucherable” (Inactive
Vendors with McKesson), or “Debit Balance Vendors”.  Debit Balance Vendors are
defined as those vendors that have been in a debit balance for [**Redacted**]
and present a financial risk to reimburse McKesson and/or customers for product
returns. No deductions by Rite Aid for “No Credit Vendors”, “Unvoucherable” or
“Debit Balance Vendors” shall be permitted and McKesson will not pursue credit
for those Exception Vendors unless a debit balance vendor is an active McKesson
vendor and the debit balance has existed for [**Redacted**].  McKesson will pass
credit to Rite Aid’s account for any checks issued to McKesson by the vendor in
which remittance information reference a valid Rite Aid return debit memo.
Should a vendor enter into any of the statuses discussed in this Section 4 after
any deduction to McKesson, Rite Aid shall be required to repay such deduction
within [**Redacted**] of their notification of the change in status for the
vendor.  McKesson will provide Rite Aid with a list of the Exception Vendors
(including, but not limited to those vendors noted as “No Credit Vendors”,
“Unvoucherable”, or “Debit Balance Vendors”) that are active McKesson vendors
and whose debit balance has existed for [**Redacted**].

 

5.     The basis for vendor collections will be mutually agreed upon by McKesson
and Rite Aid with the understanding that both companies strive for maximum
recovery on returns.  The basis of this valuation includes, but is not limited
to, returnable value based on Rite Aid Pharmacy Returns Processor’s valuation
and the manufacturer’s nationally published returns policy, if any that do not
allow returns from third parties, proper disposition of product and other issues
that impact the accuracy of the valuation of the return debit memos generated
for Rite Aid to reflect expected return value.

 

6.     McKesson agrees to pass through all credits collected from the vendor
upon receipt of a final credit notification within [**Redacted**] of posting the
vendor credit memo.  McKesson will hold all partial credits relating to a debit
memo until a final credit notification (short pay form) based on compliance to
vendor return policies, is received.  Any subsequent credit received from the
vendor relating to such debit memo will, within [**Redacted**], be passed to
Rite Aid.

 

7.     Rite Aid may deduct from McKesson on those open deductions [**Redacted**]
subsequent to the date that the return invoice valued at returnable value
generated by Rite Aid Pharmacy Returns Processor and reported by Rite Aid except
for those vendors described in Section 4 which can not be deducted. 

 

--------------------------------------------------------------------------------


 

Rite Aid is required to repay any items posted to the Rite Aid account that were
previously deducted within [**Redacted**] of receipt of the appropriate
documentation or any direct payment from a supplier to Rite Aid for items
previously deducted from McKesson within [**Redacted**].  All paperwork and
underwriting is required by Rite Aid prior to processing paybacks.  McKesson
will provide access to all documentation from the supplier on a web portal
within [**Redacted**] of the posted transaction.  Proper underwriting includes
but is not limited to final credit notification from the manufacturer, including
a credit memo.

 

8.     All credits passed to Rite Aid will reference the debit memo assigned by
Rite Aid Pharmacy Returns Processor, unless such a reference is not made, at
which time McKesson will pass the credit through to Rite Aid referencing the
credit memo number.

 

9.     McKesson will provide to Rite Aid monthly reports of vendor debit memos
that are beyond [**Redacted**] in which the vendors have not provided final
credit and short pay forms.  After [**Redacted**] of the debit memo deduction
from the vendor, if no valid response (“VNR”) is received from a vendor,
McKesson will credit Rite Aid the returnable value of the debit memo.  After
[**Redacted**] from the debit memo date for debit memos closed as VNR, McKesson
will pass the difference between the total value of the debit memo and the
returnable value previously credited to Rite Aid’s account provided such vendors
meet the requirements found in Section 4 of this Exhibit C.    If, after that
time, the vendor provides sufficient evidence to review this “closed” debit
memo, McKesson will facilitate discussions regarding the matter between Rite Aid
and the vendor partner.  Rite Aid and McKesson agree to address such matters in
a reasonable manner if facts pertaining to the debit memo warrant such.  If any
amount will be repaid to the vendor for such transaction, Rite Aid will pay
McKesson within [**Redacted**] then McKesson will repay the vendor within
[**Redacted**] of the receipt of Rite Aid’s payment.

 

10.   McKesson will expect vendors to credit Rite Aid under “Retail” returned
goods policies where such a differential exists.

 

11.   Credits for Rite Aid, passed through McKesson, not relating to returned
goods (i.e. promotional credits) will incur a maximum of a [**Redacted**] fee to
the vendor.  Rite Aid will inform vendors of this policy.

 

12.   Vendor-published returned goods policies and shipping data will be used to
determine the credit amount due for each debit memo.  Signed and/or otherwise
documented agreements between Rite Aid and vendor partners provided to McKesson
will supersede vendor standard returned goods policies.

 

13.   McKesson hereby assumes no liability or responsibility of the actual
collection or timely payment of any sums contemplated by Rite Aid from a vendor
based on this returned goods collection process.   Rite Aid will not make any
unauthorized deductions from McKesson for such returns.

 

14.   McKesson will provide periodic reporting on amounts recovered by vendor as
agreed to with Rite Aid.

 

15.   Rite Aid and McKesson agree that Rite Aid will have the right to perform
post-audits on any debit memos it deems appropriate.

 

16.   Rite Aid will pass all credit memos it receives directly from vendors for
invoices deducted from McKesson provided that such credit memos for such vendors
meet the requirements found in Section 4 of this Exhibit C.  McKesson will post
all credit memos it receives from Rite Aid to Rite Aid’s account within
[**Redacted**] upon notification by McKesson A/R that Rite Aid’s deductions for
those vendors have been repaid to McKesson.

 

--------------------------------------------------------------------------------
